     Case 2:20-cv-01975-KJM-DMC Document 31 Filed 08/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANE LABBE, et al.,                               No. 2:20-CV-1975-KJM-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    DOMETIC CORPORATION,
15                       Defendant.
16

17                  Plaintiffs, who are proceeding with retained counsel, bring this civil action.

18   Pending before the Court is the parties’ joint motion for a protective order, ECF No. 25. Pending

19   before the Court is Defendant’s request, ECF No. 30, for its counsel to appear remotely at the

20   hearing set before the undersigned for August 4, 2020, at 10:00 a.m. Good cause appearing

21   therefor, Defendant’s request is granted. Defendant’s counsel may arrange their appearances via

22   CourtCall.

23                  IT IS SO ORDERED.

24

25   Dated: August 2, 2021
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
